SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

19
CA 15-00751
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


NICHOLAS BOWMAN, PLAINTIFF-APPELLANT,

                      V                                           ORDER

JEANETTE E. ZUMPANO, JOHN S. ZUMPANO,
DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

FELDMAN KIEFFER, LLP, BUFFALO (ALAN J. BEDENKO OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Patrick
F. MacRae, J.), entered April 5, 2015. The order, inter alia, granted
the motion of defendants Jeanette E. Zumpano and John S. Zumpano for
summary judgment and dismissed the complaint against them.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on January 13, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 11, 2016                   Frances E. Cafarell
                                                Clerk of the Court